RENDERED: NOVEMBER 10, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0753-MR


AMY LYNN GOODWIN                                                    APPELLANT


                APPEAL FROM TRIGG CIRCUIT COURT
v.          HONORABLE CLARENCE A. WOODALL, III, JUDGE
                     ACTION NO. 20-CI-00073


WILLIAM ELLIS GOODWIN                                                 APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: Appellant Amy Goodwine (Amy) appeals the Trigg Circuit

Court’s May 10, 2021 findings of fact, conclusions of law, and order requiring

William Goodwin (Bill) to pay Amy $1,500.00 per month in maintenance for five

years following the parties’ divorce. Amy contests (a) the amount and duration of

the maintenance award, (b) Bill not being required to continue listing Amy as a
beneficiary to life insurance, and (c) Bill not being required to pay Amy’s

attorney’s fees pursuant to the dissolution. Finding no error, we affirm.

                                 BACKGROUND

             Amy and Bill were married on July 4, 1997. They have one child

together (Daughter), who was born September 21, 2006. Amy and Bill separated

in March of 2020. Bill filed a petition for dissolution of marriage on April 21,

2020. The trial court conducted a final evidentiary hearing on February 18, 2021

and entered an interlocutory decree of dissolution on March 15, 2021. Their

marriage lasted 23 years and eight months.

             Bill was 52 years old at the time of the final hearing. He enlisted in

the Army a few months before he married Amy, beginning his military service on

February 14, 1997. He served as a helicopter pilot for the Army for the vast

majority of the marriage, until his retirement on March 31, 2019. In April 2019,

Bill obtained employment with Lockheed Martin as a test pilot, where he began to

earn substantially more than he did during his time in the Army. Bill earns a gross

salary of $116,622.00 at Lockheed Martin. Additionally, Bill receives a gross

monthly payment of $2,132.96 in VA benefits, and gross monthly military

retirement pay in the amount of $4,151.00.

             Amy was 54 years old at the time of the final hearing. Amy works at

Heritage Christian Academy (HCA), a private school in Hopkinsville, Kentucky,


                                         -2-
where she is a middle school physical education teacher. She also earns income by

coaching gymnastics in Clarksville, Tennessee, and judging gymnastics meets.

Between teaching, coaching gymnastics, and judging meets, Amy earns an average

of $29,767.00 in gross annual pay.

             Bill was deployed approximately seventy-five percent of the time

while in the military, and Amy was primarily responsible for Daughter’s care and

for maintaining their residence. Daughter attends HCA. Because Amy works at

HCA, Daughter’s tuition is reduced by fifty percent. Amy and Daughter continue

to live in the marital residence.

             At the outset of the February 18, 2021 evidentiary hearing, the parties

agreed to joint custody of Daughter, with Amy as the primary residential parent.

Bill agreed to pay Amy $1,000.00 monthly in child support until Daughter’s

emancipation in May 2025. Each agreed to pay half of Daughter’s HCA tuition

and costs arising from Daughter’s extracurricular activities.

             After allocating non-marital property to each party, the trial court

determined that Amy’s and Bill’s total marital estate was worth $1,122,197.77.

After the trial court divided the marital property, Bill’s total marital award was

$522,848.77, and Amy’s total marital award was $599,349.00. The trial court

awarded Amy the residence, requiring that she assume the mortgage. Among other

property, Amy’s award included a bank account worth $35,993.16. The trial court


                                          -3-
ordered Amy to pay Bill $38,250.00 within ninety days of its final order to balance

the marital awards. Amy took out a loan against the equity in the residence to

obtain cash for this payment.

             Because Amy and Bill were married for 98.25 percent of Bill’s

military service, the trial court awarded Amy 49.125 percent of Bill’s monthly

retirement pay. Amy receives a gross monthly payment of $2,039.18 from Bill’s

military retirement.

             The trial court determined Bill receives a gross monthly income of

$13,963.30 from all sources, and a net income of $11,057.52. After expenses of

$4,516.00, Bill has a monthly discretionary income of approximately $8,760.00.

Amy receives a gross monthly income of $5,133.29 from all sources. She receives

a net income of $4,894.03, including pay from employment, child support

payments from Bill, and her portion of Bill’s monthly military retirement.

             Across the marriage dissolution process, Amy submitted three charts

that itemized her expenses. Her first chart claimed total monthly expenses of

$7,210.00, the second chart claimed $7,486.00 in expenses, and the third chart

claimed $7,801.00. However, the trial court found Amy’s reasonable monthly

expenses to total $5,193.00, leaving her with an average net monthly disposable

income of $62.00. While the trial court accepted some of Amy’s claimed expense

categories, it reduced many others.


                                        -4-
             Based on the length of the marriage, the trial court found it would not

be reasonable for Amy to live minimally and that she lacked sufficient property –

marital or otherwise – to provide for her reasonable needs. Accordingly, it

awarded her $1,500.00 in maintenance payments for a period of sixty months.

Maintenance will terminate if Amy dies, or if Amy remarries or cohabitates with

another adult to whom she is not related by blood or marriage. Conversely, the

maintenance award does not terminate if Bill dies, and would continue to be paid

out of his estate for the remainder of the sixty-month term in the event of his death.

             The trial court also determined that neither party is required to keep

the other as a beneficiary under any life insurance policy. Bill owned two life

insurance policies at the time of the hearing. The first provides a death benefit of

$400,000.00 and the second policy provides $200,000.00. Bill purchased the

second policy as an alternative to the Army’s Survivors Benefit Plan (SBP), which

Bill opted out of upon his retirement from the military.

             The trial court also denied Amy’s request for attorney’s fees. It

determined that Amy and Bill should be required to pay their own legal fees based

on their respective financial resources. This appeal followed.

                            STANDARD OF REVIEW

             “In all actions tried upon the facts without a jury[,]” including actions

for dissolution of marriage, “[f]indings of fact[] shall not be set aside unless clearly


                                          -5-
erroneous, and due regard shall be given to the opportunity of the trial court to

judge the credibility of the witnesses.” CR1 52.01. A factual finding is clearly

erroneous if it is “manifestly against the weight of evidence.” Wells v. Wells, 412

S.W.2d 568, 571 (Ky. App. 1967) (citation omitted). Conversely, a factual finding

is not clearly erroneous if substantial evidence supports it. Hunter v. Hunter, 127

S.W.3d 656, 659 (Ky. App. 2003) (citing Owens-Corning Fiberglas Corp. v.

Golightly, 976 S.W.2d 409 (Ky. 1998)). “Substantial evidence is evidence, when

taken alone or in light of all the evidence, which has sufficient probative value to

induce conviction in the mind of a reasonable person.” Id. (citing Golightly, 976

S.W.2d at 414).

                While factual findings are reviewed for clear error, trial courts are

afforded a wide range of discretion when awarding maintenance in divorce actions.

Age v. Age, 340 S.W.3d 88, 94-95 (Ky. App. 2011). Thus, a trial court’s

maintenance award is reviewed for abuse of discretion. Id. “The test for abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999).




1
    Kentucky Rules of Civil Procedure.

                                            -6-
                                       ANALYSIS

                Amy argues the trial court erred in three ways. First, the trial court

abused its discretion in awarding her a monthly maintenance payment of only

$1,500.00 for a period of sixty months. Second, the trial court abused its discretion

when it declined to direct Bill to designate Amy as the beneficiary of $250,000.00

in life insurance benefits. Third, the trial court abused its discretion by declining to

award Amy reasonable attorney’s fees. Because none of these decisions by the

trial court was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles, we disagree and affirm the trial court’s determinations.

Maintenance Award

                KRS2 403.200(1) empowers trial courts to award maintenance to

either spouse only if two elements are met. A court may award maintenance if the

spouse seeking it both “[l]acks sufficient property, including marital property

apportioned to [her], to provide for [her] reasonable needs” and will be unable “to

support h[er]self through appropriate employment or is the custodian of a child

whose condition or circumstances make it appropriate that the custodian not be

required to seek employment outside the home.” KRS 403.200(1)(a)-(b). The trial

court agreed with Amy that she was entitled to maintenance because she is unable




2
    Kentucky Revised Statutes.

                                            -7-
to provide for her reasonable needs through her property or through appropriate

employment.

               However, Amy argues the trial court’s maintenance award was

insufficient in both amount and duration. KRS 403.200(2) provides trial courts’

maintenance orders “shall be in such amounts and for such periods of time as the

court deems just,” and provides a non-exhaustive list of six factors for trial courts

to consider:

               (a) The financial resources of the party seeking
               maintenance, including marital property apportioned to
               him, and his ability to meet his needs independently,
               including the extent to which a provision for support of a
               child living with the party includes a sum for that party as
               custodian;

               (b) The time necessary to acquire sufficient education or
               training to enable the party seeking maintenance to find
               appropriate employment;

               (c) The standard of living established during the marriage;

               (d) The duration of the marriage;

               (e) The age, and the physical and emotional condition of
               the spouse seeking maintenance; and

               (f) The ability of the spouse from whom maintenance is
               sought to meet his needs while meeting those of the spouse
               seeking maintenance.

KRS 403.200(2).




                                           -8-
             Amy asserts her circumstances are like those in Powell v. Powell, 107

S.W.3d 222 (Ky. 2003). In Powell, the dependent spouse was awarded $3,000.00

per month in maintenance for a duration of three years following the termination of

an eighteen-year marriage. 107 S.W.3d at 223. The Supreme Court applied the six

KRS 403.200(2) factors to determine the trial court had abused its discretion in

determining the amount and duration of maintenance. Id. at 223-25. Though the

purpose of KRS 403.200 is to “enable the unemployable spouse to acquire the

skills necessary to support himself or herself in the current workforce so that he or

she does not rely upon the maintenance of the working spouse indefinitely[,]”

maintenance may be awarded for a longer duration or a greater amount “‘in

situations where the marriage was long term, the dependent spouse is near

retirement age, the discrepancy in incomes is great, or the prospects for self-

sufficiency appears dismal[.]’” Id. at 224 (quoting Clark v. Clark, 782 S.W.2d 56,

61 (Ky. App. 1990)).

             Though the wife in Powell was the primary earner while the husband

completed his residency and internships during medical school, the husband’s

neurosurgery practice afforded them “a fairly luxurious lifestyle” during the later

years of the marriage. Id. at 225. While the wife, who held a master’s degree in

nursing, could increase her earning potential to $45,000.00 per year after

completion of 150 hours of continuing education and could bolster that income by


                                         -9-
investing the $360,000.00 property settlement award “at a reasonable rate of

return[,]” the Supreme Court noted that the wife would receive no equity from the

sale of the marital home and therefore would be required to spend a portion of the

property award on obtaining a new residence. Id. Even if the wife increased her

earning potential to $45,000.00 per year, this was “still less than [husband] earns in

one month.” Id. The wife had been out of the workforce since 1987, primarily to

raise their child. Id. at 224. The wife was around fifty years old at the time of the

divorce, and “suffered from back injuries that could limit her ability to work as a

nurse in a traditional setting.” Id.

             Amy’s circumstances are distinguishable from those of the spouse in

Powell. While Amy and the spouse in Powell are about the same age, Amy has not

been absent from the workforce and currently holds full time employment; Amy’s

prospects for self-sufficiency do not appear dismal as did the prospects for the

spouse in Powell. The trial court awarded Amy all marital equity in the residence,

which she has plenty of time to liquidate before the expiration of the maintenance

period, should she so choose. Though Bill does earn considerably more than Amy,

the disparity is not nearly as stark as the disparity between the parties’ incomes in

Powell. Amy suffers from no injury which would prevent her from working. And,

as Amy stated, though she and Bill were able to do what they enjoyed, they did not




                                         -10-
live extravagantly. In sum, Amy has ample resources in her marital award to

enable her to soon support herself without reliance on maintenance from Bill.

             Amy takes issue with the trial court’s assessment of her expenses;

Amy argues the trial court arbitrarily reduced several categories of claimed

monthly expenses and the trial court awarded her insufficient maintenance as a

result. Upon review of each of Amy’s claimed category of expenses, we determine

the trial court did not abuse its discretion in making these adjustments. For

instance, Amy argues the trial court arbitrarily reduced her claimed monthly

mortgage expense from $1,650.00 per month to $1,000.00. However, Bill

submitted proof to the trial court that the mortgage on the residence could be

refinanced from fifteen years to thirty years and that monthly payments – including

taxes and insurance – could thereby be reduced to approximately $1,000.00 per

month. Amy also has the option of selling the home.

             Nor did the trial court abuse its discretion in making other reductions

to Amy’s expenses. As Bill notes in his brief, Amy did not provide receipts or

other proof to the trial court to justify several categories of expenses. For example,

expenses for which Amy failed to provide evidentiary support include clothing,

dining out, gifts, and groceries. The trial court’s determinations regarding these

expense estimates are not, on their face, arbitrary or capricious and Amy has

directed this Court to no evidence that contradicts that conclusion.


                                        -11-
             While the trial court did not accept the amounts Amy claimed for

several categories in her later expense charts, it did grant her the amounts claimed

on her initial chart. For instance, her first two charts listed a monthly phone

expense of $205.00, which was increased to $305.00 on her third chart; the trial

court determined this expense to be $205.00 per month because she did not provide

support for the increase between the second and third chart. The trial court found

Amy had $150.00 per month in vehicle maintenance expenses, though her first,

second, and third charts list $100.00, $200.00, and $300.00, respectively; though

Amy had recently had vehicle trouble, she provided no proof that these expenses

would be ongoing. The trial court did not abuse its discretion by reducing Amy’s

expenses in these categories and others where the trial court granted her amounts

claimed on her initial charts but not the increased amounts claimed on subsequent

charts, especially in light of Amy’s failure to provide proof supporting increases.

             The trial court listed $250.00 for Amy’s charitable expenses, which is

a reduction from $576.00. While Amy and Bill were married, the two gave

$500.00 to their church each month, as well as $76.00 per month to Compassion

International, an international charity that partners with their church. However, the

trial court determined that this was an expenditure that the parties made as a couple

or family and that Amy could continue to make proportional monthly donations

using her discretionary income. This calculation does not constitute an abuse of


                                         -12-
discretion. Across each expense category, the trial court properly considered the

factors provided by KRS 403.200(2) and did not abuse its discretion in making the

reductions which Amy contests.

Life Insurance

             Amy argues the trial court abused its discretion by not requiring Bill

to keep her as a beneficiary to one or both of his life insurance policies. We

disagree. The trial court determined that the maintenance obligation would not

terminate if Bill dies, and therefore Bill’s estate would be required to pay

maintenance to Amy. And, though Amy would no longer receive her portion of

Bill’s military retirement benefits if Bill were to die, there is nothing preventing

Amy from obtaining a life insurance policy herself to avoid the risk of losing that

source of income. Accordingly, the trial court did not abuse its discretion in this

regard.

Attorney’s Fees

             Finally, we conclude the trial court did not abuse its discretion by not

requiring Bill to pay Amy’s attorney’s fees. KRS 403.220 provides that a trial

court may order a party to a divorce proceeding to pay a reasonable amount for

attorney’s fees “after considering the financial resources of both parties[.]” “While

financial disparity is no longer a threshold requirement which must be met in order

for a trial court to award attorney’s fees, we note that the financial disparity is still


                                           -13-
a viable factor for trial courts to consider in following the statute and looking at the

parties’ total financial picture.” Smith v. McGill, 556 S.W.3d 552, 556 (Ky. 2018).

             In its order, the trial court declined to award Amy attorney’s fees

based on the “substantial resources” available to her. These resources include a

bank account worth $35,993.16 and two vehicles with no associated debts, in

addition to $1,562.00 in total monthly discretionary income following her

maintenance award. Because Amy has an approximate balance of $8,825.00

remaining for her legal bills, it was not arbitrary or otherwise an abuse of

discretion to require the parties to pay their own attorney’s fees.

                                   CONCLUSION

             For the foregoing reasons, we affirm the Trigg Circuit Court’s May

10, 2021 findings of fact, conclusions of law, and order.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Julia T. Crenshaw                          James E. Bruce, Jr.
 Hopkinsville, Kentucky                     Hopkinsville, Kentucky




                                         -14-